Citation Nr: 1521395	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-41 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case was most previously before the Board in March 2014.


FINDING OF FACT

The Veteran's right ear hearing loss was incurred during his active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  VA and private examiners have indicated that the Veteran has right ear hearing loss for VA purposes that is sensorineural in nature.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran asserts that he has right ear hearing loss as a result of exposure to a mortar shell while taking shelter in a bunker while serving in Vietnam.  He has stated that the mortar shell blast resulted in a sense of shock and that he was told by his service comrade that he had blood coming from his ear.  The Veteran sought out a physician in an aid tent and was told that he had a rupture in his right ear.  He was told to pursue follow up when he was able to return to a field hospital.  The Veteran stated that his right ear eventually improved and he did not concern himself with it until years later when he had a right ear infection.

The Veteran's service entrance examination noted that the Veteran's ears were normal.  Audiometric findings did not show preexisting right ear hearing loss.



	(CONTINUED ON NEXT PAGE)


The Veteran's service treatment records noted no complaints relating to hearing loss.  The Veteran's December 1970 service separation examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not tested
0
LEFT
0
0
0
Not tested
0

A March 2005 private medical record (GS, DO) noted that the Veteran had a perforated eardrum for at least several years.

Private medical records (J.R., MD) indicate that in March 2011 the Veteran underwent a right cartilage tympanoplasty.  The physician stated that the Veteran  had "a longstanding traumatic perforation" that had been draining intermittently for years.  

At a March 2012 private examination (T.N., D.O.) it was noted that the Veteran had longstanding hearing loss and had a traumatic right tympanic membrane perforation as a result of a mortar shell explosion serving in Vietnam.  The impression was traumatic right tympanic membrane perforation, 1968 with chronic otorrhea.

While the Board acknowledges that chronic right ear hearing loss was not demonstrated in service, as noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran has given credible testimony concerning his assertion that he was exposed to acoustic trauma from a mortar shell while serving in Vietnam.  

Further lending credence to the Veteran's claim is that private physicians have indicated that the Veteran had a perforated right ear drum of several years duration.  Thus, while the April 2014 VA opinion of record is not favorable to the Veteran, the Board observes that the April 2014 VA examiner did not indicate that the Veteran's March 2011 right tympanoplasty was unrelated to his military service.  Accordingly, given the Veteran's acoustic trauma in service and his competent and credible lay statements of hearing loss since service, the Board is unable to dissociate the Veteran's current right ear hearing loss from his active service.  Resolving doubt in the Veteran's favor, service connection for right ear hearing loss is warranted.  38 U.S.C. § 5107(b).


ORDER

Service connection for right ear hearing loss is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


